Citation Nr: 0218208	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 22, 
1998, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from April 1981 to 
January 1982.

This matter is before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection 
for PTSD, effective May 22, 1998.

The veteran provided testimony at a videoconference 
hearing before the undersigned Board Member in August 
2001, a transcript of which is of record.

This case was previously before the Board in October 2001, 
when it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives.  
Accordingly, a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that the October 2001 remand directed the 
RO, in part, to adjudicate the inextricably intertwined 
issue of whether the August 1984 rating decision denying 
service connection for PTSD was the product of clear and 
unmistakable error (CUE).  By an October 2002 rating 
decision, the RO denied the CUE claim, and it does not 
appear from the record that the veteran has filed a Notice 
of Disagreement with respect to this decision.  As such, 
the Board has no authority to address this issue.  
However, it should be noted that the veteran has one year 
from the date that that the RO mailed the correspondence 
informing her of this decision in which to submit a valid 
Notice of Disagreement.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302.





FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been 
completed.

2.  Service connection was previously denied for PTSD by 
an August 1984 rating decision.  The veteran was informed 
of this decision, including her right to appeal, and she 
did not appeal.

3.  Following the August 1984 rating decision, the next 
written communication by which the veteran indicated her 
claim of service connection for PTSD was received on May 
22, 1998.

4.  By an October 2002 rating decision, the RO determined 
that the August 1984 rating decision denying service 
connection for PTSD was not the product of CUE.  Nothing 
in the record reflects that the veteran has filed a timely 
Notice of Disagreement with respect to this rating 
decision.


CONCLUSION OF LAW

An effective date earlier than May 22, 1998, for a grant 
of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2002); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  Initially, the Board notes that this 
case was remanded in October 2001 for, among other things, 
the RO to consider the VCAA.  Here, the RO advised the 
veteran of the evidence necessary to substantiate her 
earlier effective date claim by various documents.  For 
example, the veteran was advised of the applicable 
criteria concerning the assignment of effective dates for 
grants of service connection by the July 2000 Statement of 
the Case (SOC), and the various Supplemental Statements of 
the Case (SSOCs).  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria which 
govern the assignment of effective dates for grants of 
service connection.  Further, the RO sent correspondence 
to the veteran in January 2002 which addressed the VCAA, 
as did the most recent SSOC in September 2002.  As such, 
the veteran was kept apprised of what she must show to 
prevail in her claim, what information and evidence she 
was responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, it does not appear that the veteran has 
identified any pertinent evidence currently in existence 
that has not been obtained or requested by the RO.  This 
finding is support by statements received from the veteran 
in February and September 2002, as well as a March 2002 
Decision Review Officer (DRO) Conference Report.  In 
pertinent part, the Conference Report reflects that 
pertinent treatment records, deemed to have been in 
military custody, had been destroyed.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (VA has no obligation 
to seek evidence which the veteran acknowledges does not 
exist.)  Based on the foregoing, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, including the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance 
or notification to the veteran is required based on the 
facts of the instant case.


Background.  The veteran contends, in essence, that her 
grant of service connection for PTSD should be effective 
October 1983, when she made her original application 
therefor.  In various statements, and at her 
videoconference hearing, it was contended that the 
evidence of record was sufficient to grant service 
connection for PTSD at the time of the August 1984 rating 
decision.  She contended that she developed PTSD due to an 
in-service sexual assault, and described both the 
circumstances thereof and her resulting symptomatology.  
Moreover, she maintains that she never received a copy of 
the August 1984 denial of her original claim.

The record confirms that the appellant filed a claim of 
service connection for PTSD in October 1983.  She 
indicated that this disability was due to an in-service 
sexual assault.

Service connection was subsequently denied for PTSD by an 
August 1984 rating decision.  The evidence on file at the 
time of this decision included her service medical 
records, which confirmed that she sought treatment after a 
sexual assault.  Also on file were an April 1984 Social 
and Industrial Survey, and a May 1984 VA psychiatric 
examination, both of which noted the circumstances of the 
in-service sexual assault.  Further, the VA psychiatric 
examiner diagnosed cyclothymic disorder versus dysthymic 
disorder, and stated that it was his impression that the 
veteran did not meet the criteria for the diagnosis of 
PTSD even though she did meet some of the criteria.  
Correspondence was sent to the veteran's address of record 
in August 1984 informing her of the denial of service 
connection for PTSD, as well as her right to appeal, and 
she did not appeal.  

Following the August 1984 rating decision, the next 
written communication by which the veteran indicated her 
claim of service connection for PTSD was received on May 
22, 1998.  A VA medical report was subsequently added to 
the file, dated in June 1998, which diagnosed PTSD 
secondary to sexual assault while in the military.  
Private medical records from July 1998 were also added to 
the file, which included diagnoses of major depression, 
anxiety, and PTSD.  Similarly, a December 1998 VA PTSD 
examination diagnosed PTSD and major depression.

Service connection was subsequently established for PTSD 
by a January 1999 rating decision, effective May 22, 1998.  
The veteran appealed this decision to the Board, 
contending that an earlier effective date was warranted.  

In support of her claim, the appellant submitted a 
September 2000 statement from a VA psychologist, who noted 
that she had reviewed the May 1984 VA psychiatric 
examination and August 1984 rating decision at the 
veteran's request.  The psychologist noted that the 
veteran had entered treatment in the Women's PTSD Clinic 
in June 1998, and had been in treatment ever since that 
time.  Moreover, from the first, the veteran had informed 
the Clinic about the VA claim she filed in 1983, but that 
she never got a response from VA.  Given the veteran's 
very consistent reports over the 2 years she had been in 
the Clinic that she had filed for PTSD in 1983 and had 
never received an answer from VA, the psychologist 
believed that she did not receive the rating decision 
mailed by VA in 1984.  Regarding the May 1984 VA 
psychiatric examination, the psychologist stated, in part, 
that it was rather short and did not go over each of the 
criteria for PTSD.  Moreover, the psychologist stated that 
it would be considered to reflect an inadequate and 
inappropriate evaluation today, and summarized the reasons 
for this opinion.  In conclusion, the psychologist stated 
that all of the available information indicated that the 
veteran very likely met the criteria for PTSD at the time 
of the May 1984 VA psychiatric examination, but that, 
unfortunately, the examination was not adequate, likely 
due to the examiner's unfamiliarity with PTSD in women 
veterans related to sexual trauma.  It was thus alleged 
that an inadequate and "wrong-headed" examination was 
done, which did not provide a basis for a good rating 
decision.  Additionally, the psychologist reiterated her 
belief that the veteran never received her copy of the 
rating decision, which meant that she never had the 
opportunity to appeal the decision.

In October 2001, the Board remanded the veteran's earlier 
effective date claim for the RO to consider the VCAA, to 
determine if there were any pertinent post-service VA 
medical records which were not on file and were dated 
prior to May 22, 1998, and for the RO to adjudicate the 
inextricably intertwined CUE claim.  Further, the Board 
noted that if the CUE claim were denied by the RO, the 
veteran should be advised that she would need to submit a 
Notice of Disagreement in order to initiate an appeal with 
respect to this issue.

Following the Board's remand, the veteran submitted 
private medical records dated in 1983 and 1984, which 
indicate, in part, that she received counseling due to her 
in-service sexual assault.  However, the veteran reported 
that she did not receive treatment from VA prior to May 
1998, and that her only contact with the VA medical system 
prior to that date was the VA psychiatric examination 
conducted in May 1984.  As noted in the March 2002 DRO 
Conference Report, she reported treatment at the Marion 
County Victim's Advocate program, which would have been 
considered as having been in military custody.  However, 
these records were reportedly destroyed.

As mentioned above, the RO determined in October 2002 that 
the August 1984 rating decision denying service connection 
for PTSD was not the product of CUE.  Nothing in the 
record reflects that the RO has filed a timely Notice of 
Disagreement with respect to this determination.


Legal Criteria.  The effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  The effective date of an award 
based on a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been 
filed in the form prescribed by the Secretary.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing 
law or VA issue, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than 
one year after the effective date of the liberalizing law 
or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request for 
review.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation 
of the general rule that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, this regulation goes on to provide that 
receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase 
or to reopen."  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from (1) a claim for increased 
evaluation or (2) an application to reopen a previously 
denied claim.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, 
whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defines "claim," informal as well as formal, as a 
"communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also 
pointed out the provisions of 38 C.F.R. § 3.155(a) make 
clear that there is no set form that an informal written 
claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or 
more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
May 22, 1998, for a grant of service connection for PTSD.

As stated above, service connection was previously denied 
for PTSD by an August 1984 rating decision.  The Board 
acknowledges that the veteran has maintained she was never 
notified of this decision, and the September 2000 
psychologist's statement supports this contention.  
However, the record reflects that correspondence was sent 
to the veteran in August 1984 informing her of this 
decision, including her right to appeal.  Moreover, this 
correspondence was sent to the veteran's address of 
record, and no alternative address was on file at that 
time.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The notice 
letter was not returned to VA as undeliverable.  The Court 
has held that there is a "presumption of regularity" under 
which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  Applying this 
presumption to the instant case, the Board must conclude 
that it is presumed that the veteran received the August 
1984 correspondence informing her of the denial of service 
connection for PTSD and her right to appeal.

As it must be presumed the veteran received adequate 
notice of the August 1984 rating decision, as well as her 
right to appeal, the initial denial of service connection 
for PTSD is final, and cannot be revised in the absence of 
CUE.  The Board is cognizant of the veteran's contentions 
that the evidence warranted a grant of service connection 
for PTSD at the time of this decision.  Further, the 
September 2000 psychologist's statement supports these 
contentions, and found that the May 1984 VA psychiatric 
examination was inadequate and inappropriate.  
Nevertheless, the RO determined in October 2002 that the 
August 1984 rating decision was not the product of CUE, 
and nothing in the record reflects that the veteran has as 
yet  filed a timely Notice of Disagreement with respect to 
this determination.  Consequently, the Board is without 
jurisdiction to address this issue at this time.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

Inasmuch as the August 1984 denial of service connection 
for PTSD has been deemed final, the effective date for the 
current allowance cannot be earlier than the date of 
receipt of the veteran's application to reopen.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the record 
shows no formal or informal claim to reopen prior to the 
current effective date of May 22, 1998.  In short, a 
thorough review of the evidence on file reflects that the 
first written communication received from the veteran 
following the August 1984 rating decision in which she 
indicated that she was seeking entitlement to service 
connection for PTSD was the one received May 22, 1998.  
See Rodriguez, supra.  Consequently, the veteran is not 
entitled to an earlier effective date under the pertinent 
laws and regulations.

For the reasons stated above, the Board finds that there 
is no legal basis to award the veteran an effective date 
earlier than May 22, 1998, for her grant of service 
connection for PTSD.  By this decision, the Board does not 
wish to convey a lack of sympathy nor minimize the effect 
the veteran's in-service trauma has had upon her life.  
However, the simple fact is that she does not satisfy the 
legal requirements for an effective date earlier than May 
22, 1998.


ORDER

Entitlement to an effective date earlier than May 22, 
1998, for a grant of service connection for PTSD is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

